Exhibit 10.1
EXECUTION COPY


AGREEMENT
This agreement dated April 8, 2020 (this “Agreement”) is by and between JANA
Partners LLC (“JANA”) and Bloomin’ Brands, Inc. (the “Company”). In
consideration of and reliance upon the mutual covenants and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is acknowledged, the parties agree as follows:
1.Representations and Warranties of the Company. The Company represents and
warrants to JANA that this Agreement has been duly authorized, executed and
delivered by the Company, and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms. The Company
represents that the current size of the Company’s board of directors (the
“Board”) is eight (8) directors, excluding the JANA Nominees (as defined below).
2.    Representations and Warranties of JANA. JANA represents and warrants to
the Company that this Agreement has been duly authorized, executed and delivered
by JANA, and is a valid and binding obligation of JANA, enforceable against JANA
in accordance with its terms. As of the date of this Agreement, JANA, together
with its Affiliates and Associates, beneficially owns 7,985,439 shares of the
Company’s common stock (“Shares”) and has voting authority over such Shares.
3.    Board Nomination and Other Company Matters.
(a)    In accordance with the Company’s Bylaws and Delaware law, the Board will
(i) appoint John Gainor Jr. (the “First JANA Nominee”) as an independent Company
director in Class III for a term expiring at the 2021 annual meeting of the
Company’s shareholders (the “2021 Annual Meeting”); and (ii) appoint Scott
Ostfeld or an individual mutually acceptable to each of the Company and JANA
(the “Second JANA Nominee,” and together with the First JANA Nominee, the “JANA
Nominees”) as an independent Company director in Class II for a term expiring at
the 2023 annual meeting of the Company’s shareholders. The appointment of the
JANA Nominees shall be effective July 1, 2020. As a condition to the appointment
of the JANA Nominees, (i) to the extent not previously provided to the Company,
the JANA Nominees shall complete and execute the Company’s 2020 Questionnaire
for Directors and Officers, and have agreed to comply with all policies, codes
of conduct, confidentiality obligations and codes of ethics applicable to all of
the Company’s directors, including the Company’s Code of Business Conduct and
Ethics, to provide the information regarding themselves that is required to be
disclosed for candidates for directors and directors in a proxy statement under
the U.S. federal securities laws and/or applicable NASDAQ rules and regulations,
and to provide such other customary information as reasonably requested by the
Company; and (ii) be reasonably acceptable to the Board following the customary
processes previously used by the Board to vet other directors; provided that,
for the avoidance of doubt, Scott Ostfeld will be deemed reasonably acceptable
to the Board. If for any reason any of the initial JANA Nominees is unable to
serve, the Company and JANA will promptly choose a replacement JANA Nominee as
provided in Section 3(b) of this Agreement. To be eligible for appointment,
unless waived in


    
    
        

--------------------------------------------------------------------------------




writing by the Company, the Second JANA Nominee must provide the Company prior
to July 1 2020 with an irrevocable letter of resignation from the Board and all
Board committees, effective the day prior to the 2021 Annual Meeting, unless the
Board elects not to accept such resignation.
(b)    The Company agrees that if a JANA Nominee resigns as a director or
otherwise refuses to or is unable to serve as a director at any time prior to
the end of the Cooperation Period (as defined below), including as a result of
death or disability, JANA shall be entitled to designate a replacement director
who shall be independent of JANA, would be considered an independent director of
the Company under the listing rules of NASDAQ, is reasonably acceptable to the
Board as a replacement director and has a comparable amount of business
experience, although such experience need not be in the same industry or
industries, provides the information required by Section 3(a) and is in equally
good standing in all material respects, as the JANA Nominee being replaced. For
the avoidance of doubt, the substitute director shall thereafter be deemed a
JANA Nominee for purposes of this Agreement and be entitled to the same rights
and subject to the same requirements under this Agreement applicable to the
resigning JANA Nominee prior to her resignation, and such person shall be
appointed to the Board to serve the unexpired term, if any, of such JANA
Nominee.
(c)    The Board will not nominate any individuals for election at the 2020
annual meeting of the Company’s shareholders (the “2020 Annual Meeting”) other
than David J. Deno, and James R. Craigie.
(d)    Concurrently with the execution of this Agreement, JANA will irrevocably
withdraw the nomination notice dated January 30, 2020 submitted to the Company.
(e)    Until the 2021 Annual Meeting, the Company shall not increase the size of
the Board in excess of eleven (11) members, including the JANA Nominees, and
shall not decrease the size of the Board if such decrease would require the
resignation of a JANA Nominee. Other than for vacancies filled pursuant to
Section 3(b) or arising as a result of a breach of this Agreement by the
Company, nothing in this Agreement shall prevent the Company from filling all
vacancies in accordance with the Bylaws of the Company, the Second Amended and
Restated Certificate of Incorporation of the Company, and the laws of the State
of Delaware.
(f)    The Board shall appoint: (i) the First JANA Nominee to the Nominating and
Governance Committee as soon as reasonably practicable after July 1, 2020; (ii)
the Second JANA Nominee to the Audit Committee as soon as reasonably practicable
after July 1, 2020, in each case subject to agreement of the applicable JANA
Nominee and the current, publicly-available qualification requirements of the
applicable Committee.
(g)    During the Cooperation Period, no JANA Nominee will be required to tender
his or her resignation as a director by reason of any change in principal
occupation or business association, or by reason of his or her serving on
additional boards, unless such change (i) involves a competitor of the Company
or (ii) otherwise presents a conflict of interest with respect to his or her
continued service as a director of the Company.


-2-

--------------------------------------------------------------------------------




4.    Cooperation.
(a)    JANA agrees that, from the date of this Agreement until the earliest of
(i) the date that is sixty (60) calendar days prior to the start of the
Company’s advance notice period for the nomination of directors at the 2021
Annual Meeting under the Company’s Bylaws and (ii) forty-five (45) days after
the date that both JANA Nominees have resigned or departed from the Board (such
period, the “Cooperation Period”), neither it nor any of its Affiliates or
Associates will in any manner, directly or indirectly, make, or cause to be
made, or in any way encourage any other person to make or cause to be made, any
statement or announcement that relates to and constitutes an ad hominem attack
on, or relates to and otherwise disparages, the Company, any of its officers or
directors or any person who has served as an officer or director of the Company,
including: (i) in any document or report filed with or furnished to the
Securities and Exchange Commission (the “SEC”) or any other governmental agency,
(ii) in any press release or other publicly available format or (iii) to any
journalist or member of the media (including without limitation, in a
television, radio, newspaper or magazine interview), or otherwise, provided,
however, that JANA will be permitted to make reasonable objective statements
that reflect JANA’s view, as a shareholder, with respect to factual matters
concerning material acts or announcements of the Company occurring after the
date of this Agreement, if such statements do not constitute an ad hominem
attack on, or otherwise disparage, the Company, any of its officers or directors
or any person who has served as an officer or director of the Company.
(b)    The Company agrees that during the Cooperation Period, neither it nor any
of its Affiliates or Associates will in any manner, directly or indirectly make,
or cause to be made, or in any way encourage any other person to make or cause
to be made, any statement or announcement that relates to and constitutes an ad
hominem attack on, or relates to and otherwise disparages, JANA, any of its
members, officers or directors or any person who has served as a member, officer
or director of JANA, including: (i) in any document or report filed with or
furnished to the SEC or any other governmental agency, (ii) in any press release
or other publicly available format or (iii) to any journalist or member of the
media (including without limitation, in a television, radio, newspaper or
magazine interview), or otherwise, provided, however, that the Company will be
permitted to respond to any statements made by JANA pursuant to the proviso in
Section 4(a) with reasonable objective statements that reflect the Company’s
view, if such statements do not constitute an ad hominem attack on, or otherwise
disparage, JANA, any of its officers or directors or any person who has served
as an officer or director of JANA.
(c)    The limitations set forth in Sections 4(a) and 4(b) shall not prevent
either party from responding to any public statement made by the other party of
the nature described in Sections 4(a) and 4(b) if such statement by the other
party was made in breach of this Agreement. The limitations set forth in
Sections 4(a) and 4(b) shall also not prevent either party from complying with
any subpoena, or other legal process, or responding to a request for information
from any governmental authority with jurisdiction over the party from whom
information is sought.
(d)    During the Cooperation Period, JANA shall cause all Shares beneficially
owned, directly or indirectly, by it, or by any of its Affiliates or Associates
(including without limitation all Shares beneficially owned as of the respective
record dates for any annual meeting or special


-3-

--------------------------------------------------------------------------------




meeting of shareholders during the Cooperation Period (a "Covered Meeting"))
over which it exercises or has voting authority (i) in the case of a Covered
Meeting, to be present for quorum purposes and to be voted at such meetings or
at any adjournments or postponements thereof, in favor of the current members of
the Board as of the date of this Agreement that will be up for election at such
meetings and in accordance with the Board’s recommendations with respect to any
other proposal or business that may be the subject of shareholder action at such
meetings and not to submit any proposal for consideration at, or bring any other
business before, such meetings or initiate, encourage or participate in any
“withhold” or similar campaign with respect to the election of directors at any
such meeting and shall not permit any of its Affiliates or Associates to do any
of the foregoing or publicly or privately encourage or support any other
shareholder to take any such actions, and (ii) to be voted against any action to
remove any director from the Board, provided, however, that, notwithstanding
anything herein to the contrary, with respect to (A) a proposal to authorize or
approve any tender offer, exchange offer, merger, acquisition, recapitalization
or consolidation (an “Extraordinary Transaction”) involving the Company or its
securities or assets, (B) matters related to the implementation of takeover
defenses, or (C) new or amended incentive compensation plans submitted for
shareholder approval, JANA and each JANA Affiliate may vote its Shares in its
sole discretion.
(e)    During the Cooperation Period, JANA will not, and shall cause its
Affiliates and Associates to not, directly or indirectly, without the prior
written consent of the Company:
(i)    acquire, seek or propose (publicly or otherwise) to acquire, beneficial
ownership, directly or indirectly, of any additional Shares or rights or options
to acquire any additional Shares if such acquisition would cause JANA’s
beneficial ownership (including beneficial ownership by JANA’s Affiliates and
Associates) to exceed 14.99% of the Company’s common stock;
(ii)    seek or propose (publicly or otherwise) to influence or control the
management or policies of the Company, seek or propose (publicly or otherwise)
to obtain representation on the Board, to remove any member of the Board or to
fill any vacancies on the Board (except as set forth herein), make a request for
any shareholder list or other Company books and records, conduct a referendum of
shareholders, present at any annual meeting or any special meeting of the
Company’s shareholders, or solicit, or participate in the solicitation of, any
proxies with respect to any securities of the Company, or publicly request
permission to do any of the foregoing, or take any action which would, or would
reasonably be expected to, require public disclosure regarding any of the types
of matters set forth in this clause (ii);
(iii)    submit (publicly or otherwise) a proposal or request for, offer of
(with or without conditions), or take any action in support of a proposal or
request for, or offer of, any Extraordinary Transaction, any material change in
the capitalization, stock repurchase programs and practices, capital allocation
programs and practices or dividend policy of the Company, any other material
change in the Company’s business or corporate structure, any modifications to
the


-4-

--------------------------------------------------------------------------------




Company’s Certificate of Incorporation or Bylaws, the delisting of a class of
securities of the Company from any stock exchange, or any action that would
result in a class of securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act, or
take any action which would, or would reasonably be expected to, require public
disclosure regarding any of the types of matters set forth in this clause (iii);
(iv)    request or seek to call (publicly or otherwise) a special meeting of the
Company’s shareholders or submit, or participate in, or be the proponent of, any
shareholder proposal (pursuant to Rule 14a-8 under the Exchange Act or
otherwise) to the Company;
(v)    encourage, assist or enter into any discussions, negotiations,
arrangements or understandings with any third party with respect to any of the
foregoing, or otherwise form, join or in any way participate in a “group” (as
defined in Section 13(d)(3) of the Exchange Act) with respect to any securities
of the Company or otherwise in any manner agree, attempt, seek or propose to
deposit any securities of the Company in any voting trust or similar
arrangement, or subject any securities of the Company to any agreement or
arrangement with respect to the voting thereof (including by granting any proxy,
consent or other authority to vote), except as expressly set forth in this
Agreement;
(vi)    other than in Rule 144 open market broker sale transactions where the
identity of the purchaser is not known and in underwritten widely dispersed
public offerings, sell, offer or agree to sell directly or indirectly, through
swap or hedging transactions or otherwise, the securities of the Company or any
rights decoupled from the underlying securities of the Company held by JANA or
any JANA Affiliate to any person not a party to this Agreement (a “Third Party”)
that, to JANA’s or the JANA Affiliate’s knowledge (after due inquiry in
connection with a private, non-open-market transaction, it being understood that
such knowledge shall be deemed to exist with respect to any publicly available
information, including information in documents filed with the SEC) would result
in such Third Party, together with its affiliates and associates, owning or
controlling or otherwise having any beneficial or other ownership interest in
the aggregate of more than 4.9% of the shares of the Company’s common stock
outstanding at such time or would increase the beneficial or other ownership
interest of any Third Party who, together with its affiliates and associates,
has a beneficial or other ownership interest in the aggregate of more than 4.9%
of the shares of the Company’s common stock outstanding at such time.
(vii)    engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security (other than a broad based market basket or index) that includes,
relates to or derives any significant part of its value from a decline in the
market price or value of the securities of the Company;


-5-

--------------------------------------------------------------------------------




(viii)    make any public disclosure regarding any intent, purpose, plan or
proposal with respect to the Board, the Company, its management, policies or
affairs, any of its securities or assets or this Agreement that is inconsistent
with the provisions of this Agreement;
(ix)    take any action which would, or would reasonably be expected to, result
in the Company having to make a public announcement;
(x)    institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceedings against or involving the Company or any of its
current or former directors or officers (including derivative actions), other
than an action to enforce the provisions of this Agreement instituted in
accordance with and subject to Section 9;
(xi)    enter into any discussions, negotiations, agreements or understandings
with any Third Party to take any action with respect to any of the foregoing, or
advise, assist, knowingly encourage or seek to persuade any Third Party to take
any action or make any statement with respect to any of the foregoing, or
otherwise take or cause any action or make any statement inconsistent with the
foregoing;
(xii)    enter into or maintain any economic, compensatory, pecuniary or other
arrangements with any directors or nominees for director of the Company that
depend, directly or indirectly, on the performance of the Company or its stock
price; or
(xiii)     enter into or maintain any arrangements of any other kind with any
directors or nominees for director of the Company.
(f)    JANA also agrees not to, and to cause its Affiliates and Associates not
to, request any permission, waiver or amendment of any provision of this
Agreement (including this sentence), disclose any intent, purpose, plan or
proposal to obtain any such permission, waiver or amendment under this Agreement
or bring any action or otherwise act to contest the validity of this Agreement
or seek a release from the restrictions or obligations contained in this
Agreement, in each case publicly or in a manner that would reasonably require or
result in public disclosure by JANA, its Affiliates or Associates, or the
Company.
(g)    Nothing in this Agreement shall be deemed to limit JANA’s ability to
provide its views privately to the Board or management on any matter or to
privately request a waiver of any provision of this Agreement, provided that
such actions are not intended to and would not reasonably be expected to require
public disclosure of such actions.
(h)    If following the end date of the Cooperation Period JANA or any of its
Affiliates or Associates (i) nominates any candidate for election to the Board
(not including any nominations as provided under the terms of this Agreement) or
(ii) files with the SEC any preliminary soliciting material, preliminary proxy
statement or definitive proxy statement


-6-

--------------------------------------------------------------------------------




seeking the election or removal of directors of the Company, in each case while
any JANA Nominee is a member of the Board, then, if such JANA Nominee is an
officer, principal, partner or employee of JANA or any of JANA’s Affiliates or
Associates, JANA shall cause, and agree to cause its respective Affiliates and
Associates to cause, each such JANA Nominee who is an officer, principal,
partner or employee of JANA or any of JANA’s Affiliates or Associates, to tender
written notice to the Chair of the Board providing for his or her immediate
resignation from the Board and any committee of the Board on which he or she
then sits. Such immediate resignation shall be delivered contemporaneously with
any such notification or filing.


5.    Public Announcement.
(a)    JANA and the Company shall announce this Agreement and the material terms
hereof by means of a joint press release in the form attached hereto as Exhibit
A (the “Press Release”) as soon as practicable but in no event later than 9:00
a.m., New York City time, on the first business day after the date of this
Agreement.
(b)    None of JANA, any of its Affiliates or Associates, or either JANA Nominee
shall make any public statement that is inconsistent with the Press Release or
issue a press release in connection with this Agreement or the actions
contemplated hereby.
(c)    The Company shall promptly prepare and file a Form 8-K reporting entry
into this Agreement and appending or incorporating by reference this Agreement
and the Press Release as exhibits thereto. The Company shall provide JANA with
reasonable opportunity to review and comment upon the Form 8-K prior to filing,
and shall consider in good faith any changes proposed by JANA.
(d)    JANA shall promptly prepare and file an amendment (the “13D Amendment”)
to its Schedule 13D with respect to the Company initially filed with the SEC on
August 30, 2019, reporting the entry into this Agreement and amending applicable
items to conform to its obligations hereunder. The 13D Amendment shall be
consistent with the Press Release and the terms of this Agreement. JANA shall
provide the Company with reasonable opportunity to review and comment upon the
13D Amendment prior to filing, and shall consider in good faith any changes
proposed by the Company.


6.    Definitions.    For purposes of this Agreement:
(a)    the terms “Affiliate” and “Associate” shall have the respective meanings
set forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), provided, that, the term “Associate”
in such definition shall be deemed to be preceded by the word “controlled”;
(b)    the terms “beneficial owner” and “beneficially own” shall have the
respective meanings set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act except that a person shall also be deemed to be the beneficial
owner of all Shares which such person has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
the exercise of any rights in connection with any securities or any agreement,


-7-

--------------------------------------------------------------------------------




arrangement or understanding (whether or not in writing), regardless of when
such rights may be exercised and whether they are conditional, and all Shares
which such person or any of such person’s Affiliates or Associates has or shares
the right to vote or dispose; and
(c)    the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability or
unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.
7.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, if (a)
given by email, when sent to the email
address set forth below and the appropriate confirmation is received or (b) if
given by any other means, when actually received during normal business hours at
the address specified in this Section:
if to the Company:
Bloomin’ Brands, Inc.
2202 N. West Shore Blvd. Suite 500
Tampa, FL 33607 
Attention: Kelly Lefferts
Email: kellylefferts@bloominbrands.com


with a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attention: David A. Katz
Email: dakatz@wlrk.com 
   


if to JANA:
JANA Partners LLC
1330 Avenue of the Americas, 32nd Floor
New York, New York 10019
Attention: Jennifer Fanjiang, Chief Legal Officer
Email: legal@janapartners.com




with a copy to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attn: Eleazer Klein, Esq.
Email: eleazer.klein@srz.com





8.    Specific Performance; Choice of Law; Forum.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to the choice of law
principles of such state. Each party irrevocably and unconditionally consents to
the exclusive institution and resolution of any


-8-

--------------------------------------------------------------------------------




action, suit or proceeding of any kind or nature with respect to or arising out
of this Agreement brought by any party in the Chancery Court of the State of
Delaware and the appellate courts thereof. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this agreement in such court, and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. The parties agree that a final
judgment in any such dispute shall be conclusive and may be enforced in other
jurisdictions by suits on the judgment or in any other manner provided by law.
The parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 7 or in such other
manner as may be permitted by applicable law, shall be valid and sufficient
service thereof. In furtherance and not in limitation of Section 8(b), the
parties hereto shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy to which they are entitled at law or in equity. FURTHERMORE, EACH
OF THE PARTIES HERETO (A) IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY AND (B)
AGREES TO WAIVE ANY BONDING REQUIREMENT UNDER ANY APPLICABLE LAW, IN THE CASE
ANY OTHER PARTY SEEKS TO ENFORCE THE TERMS BY WAY OF EQUITABLE RELIEF.
(b)    Notwithstanding any other Section in this Agreement and without limiting
any other remedies the Company may have in law or equity, in the event that JANA
(or any Affiliate or Associate of JANA) fails to perform or otherwise fulfill
its obligations set forth in Section 4 in any material respect, and shall not
have remedied such failure or non-fulfillment, if capable of being remedied or
fulfilled, within three (3) business days following written notice from the
Company of such failure or non-fulfillment, the Company shall not be required to
perform or fulfill its obligations set forth in Sections 3 or 4.
9.    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.
The parties further agree to replace such invalid or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
10.    Termination. This Agreement shall terminate on the earlier of (i) expiry
of the Cooperation Period and (ii) such time as JANA shall beneficially own less
than five (5) percent of the shares of the Company’s common stock outstanding at
such time. Upon such termination, this Agreement shall have no further force and
effect. Notwithstanding the foregoing: (a) this Section 10 and Sections , 7, 8,
9, 11, 12, 14, 15 of this Agreement shall survive termination of this Agreement;
(b) Section 4(h) of this Agreement shall survive until such time as no JANA
Nominee is a member of the Board; and (c) no termination of this Agreement shall
relieve any party of liability for any breach of this Agreement arising prior to
such termination.
11.    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original, but all of which shall constitute the
same agreement and


-9-

--------------------------------------------------------------------------------




shall become a binding agreement when a counterpart has been signed by each
party and delivered to the other party, thereby constituting the entire
agreement among the parties pertaining to the subject matter hereof. Signatures
of the parties transmitted by facsimile, PDF, jpeg, .gif, .bmp or other
electronic file shall be deemed to be their original signatures for all purposes
and the exchange of copies of this Agreement and of signature pages by facsimile
transmission, PDF or other electronic file shall constitute effective execution
and delivery of this Agreement as to the parties.
12.    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons. No party to this
Agreement may assign its rights or delegate its obligations under this
Agreement, whether by operation of law or otherwise, and any assignment in
contravention hereof shall be null and void.
13.    No Waiver. No failure or delay by either party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial waiver thereof preclude any other or further exercise thereof or the
exercise of any other right or remedy hereunder.
14.    Entire Understanding. This Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and may be amended only by
an agreement in writing executed by the parties hereto.
15.    Interpretation and Construction.
(a)    The Company acknowledges that its Board is bound by the obligations of
the Company under this Agreement.
(b)    Each of the parties acknowledges that it has been represented by counsel
of its choice throughout all negotiations that have preceded the execution of
this Agreement, and that it has executed the same with the advice of said
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement and the documents referred to herein, and any
and all drafts relating thereto exchanged among the parties shall be deemed the
work product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.
[Signature Page Follows]




-10-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.




BLOOMIN’ BRANDS, INC.
 
JANA PARTNERS LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ David Deno
 
By:
 /s/ Scott Ostfeld
 
 
Name: David Deno
 
 
Name: Scott Ostfeld
 
 
Title: Chief Executive Officer
 
 
Title: Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    
[Signature Page to the Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
[PRESS RELEASE]
BLOOMIN’ BRANDS, INC. AND JANA PARTNERS ANNOUNCE SETTLEMENT
JANA Partners Agrees to Support Both Company Nominees at 2020 Annual Meeting


TAMPA, FL – April 9, 2020 – Bloomin’ Brands, Inc. (NASDAQ: BLMN) and JANA
Partners LLC today announced that the Company will be adding two new independent
directors to its Board of Directors, effective July 1, 2020. The first new
independent director is expected to be John Gainor, subject to the completion of
the Board’s normal vetting process. His biographical information is provided
below. The second independent board member will be Scott Ostfeld of JANA
Partners or a mutually acceptable person to both JANA Partners and the Company.
With the addition of these two directors, the Board will consist of ten
directors.
Jim Craigie, Chairman of the Board, stated “We expect these director additions
will enhance the board’s ongoing efforts to create shareholder value by growing
the business and advancing key initiatives such as off premise and delivery,
improving the cost structure, allocating capital to maximize returns, and
evaluating all options to maximize shareholder value.”
David Deno, Chief Executive Officer, stated “To build a strong business in this
new consumer environment, we need a strong and engaged Board of Directors.
John’s deep restaurant experience will strengthen our board and I look forward
to working with him. We look forward to continuing to work with JANA Partners.”
Barry Rosenstein, Managing Partner of JANA Partners, added “We are encouraged by
the steps the Company has been taking, including these director additions, and
by the Board’s ongoing commitment to exploring all avenues to create stockholder
value. We look forward to maintaining a constructive partnership with the
Company.” JANA Partners and its affiliates currently own approximately 9.2
percent of the Company’s outstanding common stock.
The Company expects to file its proxy materials for the 2020 Annual Meeting
shortly and encourages stockholders to review the proxy materials when they
become available. As previously announced, the members of the Company’s Board
have agreed to forgo any cash retainer until further notice.
In connection with the settlement, Bloomin’ Brands, Inc. and JANA have entered
into an agreement. Under the agreement, Bloomin’ has agreed to appoint two
directors and JANA has agreed to customary standstill and voting commitments.
The agreement will be included as an exhibit to the Company’s Current Report on
Form 8-K to be filed with the Securities and Exchange Commission.
Biographical Information on New Director Nominee







--------------------------------------------------------------------------------





John P. Gainor Jr. has served on the board of directors of Jack in the Box Inc.
since 2019. Mr. Gainor previously served as the President and Chief Executive
Officer of International Dairy Queen from 2008 until 2017 after serving as its
Chief Supply Chain Officer. Mr. Gainor has longstanding experience in shipping
and logistics, having served as on the board of directors of Saia, Inc., a
leading truck and shipping carrier, since 2016. He was also the President and
Co- Founder of Supply Solutions, Inc., a company that focused on designing and
implementing supply chain solutions and business expansion models for major
restaurant chains and consumer products companies. Mr. Gainor has previously
held various executive positions focusing on logistics, supply chain and
transportation with Consolidated Distribution Corporation, AmeriServe
Distribution Corporation and Warner Lambert Corporation.
About Bloomin’ Brands, Inc.    
Bloomin' Brands, Inc. is one of the largest casual dining restaurant companies
in the world with a portfolio of leading, differentiated restaurant concepts.
The Company has four founder-inspired brands: Outback Steakhouse, Carrabba's
Italian Grill, Bonefish Grill and Fleming's Prime Steakhouse and Wine Bar. The
Company owns and operates approximately 1,450 restaurants in 48 states, Puerto
Rico, Guam and 21 countries, some of which are franchise locations. For more
information, please visit bloominbrands.com.
Forward-Looking Statements    
Certain statements contained herein are not based on historical fact and are
"forward-looking statements" within the meaning of applicable securities laws.
Generally, these statements can be identified by the use of words such as
"guidance," "believes," "estimates," "anticipates," "expects," "on track,"
"feels," "forecasts," "seeks," "projects," "intends," "plans," "may," "will,"
"should," "could," "would" and similar expressions intended to identify
forward-looking statements, although not all forward-looking statements contain
these identifying words. These forward-looking statements include all matters
that are not historical facts. By their nature, forward-looking statements
involve risks and uncertainties that could cause actual results to differ
materially from the Company's forward-looking statements. These risks and
uncertainties include, but are not limited to: the effects of the COVID-19
outbreak and uncertainties about its depth and duration, as well as the impacts
to economic conditions and consumer behavior, including, among others: the
inability of workers, including delivery drivers, to work due to illness,
quarantine, or government mandates, temporary restaurant closures due to reduced
workforces or government mandates, the unemployment rate, the extent,
availability and effectiveness of any COVID-19 stimulus packages or loan
programs, the ability of our franchisees to operate their restaurants during the
pandemic and pay royalties, and trends in consumer spending during and after the
end of the pandemic; the outcome of our review of strategic alternatives,
including the impact on our ongoing business, our stock price and our ability to
successfully implement any alternatives that we pursue including our ability to
achieve the cost savings described in this release; consumer reaction to public
health and food safety issues; competition; increases in labor costs; government
actions and policies; increases in unemployment rates and taxes; local,
regional, national and international economic conditions; consumer confidence
and spending patterns; price and availability of commodities; the effects of
changes in tax laws; challenges associated with our remodeling, relocation and
expansion plans; interruption or breach of our systems





--------------------------------------------------------------------------------





or loss of consumer or employee information; political, social and legal
conditions in international markets and their effects on foreign operations and
foreign currency exchange rates; our ability to preserve the value of and grow
our brands; the seasonality of the Company’s business; weather, acts of God and
other disasters; changes in patterns of consumer traffic, consumer tastes and
dietary habits; the cost and availability of credit; interest rate changes;
compliance with debt covenants and the Company’s ability to make debt payments
and planned investments; and our ability to continue to pay dividends and
repurchase shares of our common stock. Further information on potential factors
that could affect the financial results of the Company and its forward-looking
statements is included in its most recent Form 10-K and subsequent filings with
the Securities and Exchange Commission. The Company assumes no obligation to
update any forward-looking statement, except as may be required by law. These
forward-looking statements speak only as of the date of this release. All
forward-looking statements are qualified in their entirety by this cautionary
statement.
# # #





